Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 2, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The discrepancies in the complainant’s testimony, including those concerning his ability to see defendant’s face, were placed before the jury, whose finding of credibility is entitled to " 'great deference’ ” on appeal (People v Rodriguez, 225 AD2d 396, 397). The testimony of the defense witness merely raised credibility issues for the jury to resolve (People v Scoggins, 227 AD2d 204).
We perceive no abuse of discretion in sentencing. Concur— Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.